department of the treasury internal_revenue_service washington d c o ee go z tax_exempt_and_government_entities_division uniform issue list oct i 200i legend taxpayer a taxpayer b company m stock exchange n pian x dear this is in response to a ruling_request dated and as supplemented by additional correspondence dated from your authorized representative concerning sec_72 sec_401 sec_402 sec_408 sec_664 and sec_1223 of the internal_revenue_code code the following facts and representations have been submitted taxpayer a whose date of birth is is married to taxpayer b taxpayer a attained age during the calendar_year taxpayer a was employed by company m which sponsors plan x plan x is the only profit sharing plan taxpayer a participates in your authorized representative asserts that plan x is qualified under code sec_401 plan x holds stock of company m which is listed on stock exchange n sfo d a taxpayer a was a participant in plan x and his account balance included in addition taxpayer ahad dollar_figure shares of company m stock which as of on of dollar_figure account balance worth of other assets resulting in a total plan value taxpayer b is designated as the beneficiary of taxpayer a’s had a total fair_market_value of dollar_figure it has been represented to taxpayer a by the plan’s trustee that the total cost_basis of taxpayer a in plan x is dollar_figure ordinary_income tax also it was represented that this basis was properly calculated under sec_1_402_a_-1 of the income_tax regulations on a moving average and the full amount of the basis is subject_to taxpayer a retired in at which time he severed his employment relationship with company m he took a distribution of all the assets in his plan x account balance on or about was made to plan x on behalf of taxpayer a attributable to his last year_of_service taxpayer a participated in plan x for more than five years upon retirement taxpayer a created a charitable_remainder_unitrust crut which your authorized representative asserts complies with code sec_664 the initial trustees of the crut are taxpayers a and b of an additional_contribution in plan x permits its participants to elect to have distribution of their account balances paid out in-kind with company m stock following his retirement taxpayer a received a distribution from plan x within one taxable_year of all the company m stock and the other assets in his account balance taxpayer a directed that a portion of said distribution including a portion of the shares of company m stock held in his account be directly rolled over to an ira pursuant to a trustee-to-trustee transfer described in code sec_401 the balance of the shares from plan x shares were distributed outright to taxpayer a taxpayer a contributed a portion of the non-rollover shares of company m stock to the crut additionally taxpayer a may contribute other_property to the crut the total value of taxpayer a’s shares of company m stock and consequently the total value of shares contributed to the crut is less than percent in value of the outstanding_stock of company m ie the non-rollover the remainder beneficiaries of the crut will be public_charities as defined in code sec_170 and sec_170 based on the foregoing facts and representations you have requested the following rulings the distribution of the entire plan x account balance after retirement will meet the requirement of a lump sum distribution within one taxable_year of the recipient of the balance_to_the_credit of taxpayer a’s plan x account balance within the meaning of code sec_402 the net_unrealized_appreciation within the meaning of code sec_402 is the difference between the cost_basis attributable to the non-rollover shares and the fair_market_value of the non-rollover shares on the date said shares were distributed to taxpayer a taxpayer a will not therefore under code sec_402 recognize ordinary_income on the portion of the non-rollover shares representing the net_unrealized_appreciation any taxable gain on the subsequent sale of the non-rollover shares’ will be treated as capital_gain income on the sale of a capital_asset held in excess of months to the extent of the original net_unrealized_appreciation regardless of the time period between the date said shares were distributed from plan x and the sale date post- distribution gain in excess of the net_unrealized_appreciation amount will be taxed at the applicable capital_gain rate based on the holding_period of the stock from the distribution date to the sale date taxpayer a will not recognize any immediate taxable_income or capital_gain or loss from the act of contributing stock received from plan x to the crut taxpayer a will receive an income and gift_tax_charitable_deduction for the contribution of the non-rollover shares to the crut equal to the fair_market_value of the stock at the time of transfer less the present_value of taxpayer a’s and b's retained unitrust_interest the stock transferred to the crut will retain taxpayer a’s cost_basis and holding_period for purposes of any subsequent sale by the crut the gain from any subsequent sale by the crut of the non-rollover shares will be exempt from immediate direct taxation to the crut assuming the crut does not have unrelated_trade_or_business income in the year_of_sale and to taxpayers a and b the amount of any gain to the extent of the net_unrealized_appreciation from the sale of the non-rollover shares will be characterized as capital_gain income from the sale of a capital_asset held in excess of months for purposes of the distribution characterization rules described in code sec_664 and income_tax regulation sec_1_664-1 gain in excess of the net_unrealized_appreciation will be characterized according to the holding_period of the stock from the distribution date from plan x to the sale date with respect to your initial three ruling requests code sec_402 provides generally that an amount actually distributed to a taxpayer by a_trust described in code sec_401 which is exempt from tax under code sec_501 shall be taxable in the year of distribution except as otherwise provided in code sec_402 ay code sec_402 provides generally that if a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shalt not be includible in gross_income for the taxable_year in which paid code sec_402 provides that the term eligible rollover distribution’ means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made - i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and employee's designated_beneficiary or ii for a period of years or more b any distribution to the extent the distribution is required under sec_401 and c any hardship_distribution described in sec_401 cade sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii qualified_retirement_plan described in sec_401 and iv an annuity plan described in sec_403 code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed code sec_401 provides that a_trust shall constitute a sec_401 qualified_trust only if the plan of which such trust is a part provides that if the distributee of any eligible_rollover_distribution - i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies such eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe wa such distribution shail be in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified code sec_401 provides that subparagraph a shall apply only to the extent that the eligible_rollover_distribution would be includible in gross_income if not transferred as provided in subparagraph a determined without regard to sec_402 and sec_403 the term eligible_rollover_distribution when used in sec_401 has the same meaning as when used in sec_402 the term eligibie retirement_plan when used in sec_401 includes iras defined in sec_408 and sec_408 generally a direct trustee-to-trustee transfer described in sec_401 constitutes a direct_rollover of an eligible_rollover_distribution and is entitled to tax- deferred treatment pursuant to sec_402 sec_1_401_a_31_-1 of the income_tax regulations question and answer provides that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is not currently includible in the distributee’s gross_income under sec_402 sec_1_401_a_31_-1 of the income_tax regulations question and answer provides in pertinent part that a direct_rollover is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities code sec_402 provides that for purposes of this paragraph the term lump sum distribution means the distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient - i on account of the employee’s death ii after the employee attains age ill on account of the employee’s separation_from_service or iv after the employee has become disabled within the meaning of code sec_72 from a_trust which forms part of a code sec_401 plan which is exempt from tax under code sec_501 a code sec_402 is applied to an individual who is an employee without regard to sec_401 code sec_402 provides that for purposes of code sec_402 and code sec_72 in the case of any lump sum distribution which includes securities_of_the_employer_corporation there shall be excluded from gross_income the net_unrealized_appreciation nua attributable to that part of the distribution which consists of securities_of_the_employer_corporation b o w o s h m d c w c c s e o with respect to nua sec_1_402_a_-1 of the regulations provides that in the case of a total_distribution the amount of nua which is not included in the basis of securities in the hands of the distributee at the time of distribution shall be considered gain from the sale_or_exchange of a capital_asset held for more than six months to the extent that such appreciation is realized in a subsequent taxable transaction sec_1_402_a_-1 of the regulations provides that the amount of the nua in securities_of_the_employer_corporation which are distributed by the trust is the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust thus if a distribution consists in part of securities which have appreciated in value and in part of securities which have depreciated in value the nua shall be considered to consist of the net increase in value of all the securities included in the distribution sec_1 e -2 d ii b of the proposed_regulations provides if a distribution or payment constitutes the balance_to_the_credit of the employee such distribution or payment shall not be treated as other than a lump sum distribution merely because an additional_amount attributable to the last or a subsequent year_of_service is credited to the account of the employee and distributed here the contribution made on behalf of taxpayer a in preclude the distribution he received in from being treated as a lump sum distribution of which was attributable to his last year_of_service will not code sec_402 provides that for purposes of subparagraph b nua and the resulting adjustments to basis shall be determined in accordance with regulations prescribed by the secretary notice_98_24 1998_17_irb_5 provides that the amount of nua which is not included in the basis of the securities in the hands of the distributee at the time of distribution is considered a gain from the sale_or_exchange of a capital_asset held for more than months to the extent such appreciation is realized in a subsequent taxable transaction the actual period that an employer_security was held by a qualified_plan need not be calculated in order to determine whether with respect to the nua the disposition qualifies for the rate of capital assets held for more than months however with respect to any further appreciation in the employer_securities after distribution from the plan the actual holding_period in the hands of the distributee determines the capital_gains_rate that applies with respect to long-term_capital_gains treatment during calendar_year the year in which taxpayer a received his plan x distribution the long-term_capital_gain holding_period wa sec_12 months in this case taxpayer a who had not yet attained age received a single sum distribution of his entire plan x account balance during calendar -year as a result of his separation from the service of company m the single sum distribution included company m stock taxpayer a’s plan x distribution is a lump sum distribution as that term is used in code sec_402 taxpayer a’s distribution is also an eligible_rollover_distribution as that term is used in code sec_401 and sec_402 thus all or any portion of it may be rolled over or directly transferred into an individual_retirement_arrangement set up and maintained in taxpayer a’s name finally neither the code nor the regulations promulgated thereunder preclude a distribution from being treated as a lump sum distribution under code sec_402 for purposes of code sec_402 even if a portion of the distribution is either rolled over or directly transferred into an individual_retirement_arrangement thus with respect to your first three ruling requests we conclude as follows the distribution of the entire plan x account balance after retirement will meet the requirement of a lump sum distribution within one taxable_year of the recipient of the balance_to_the_credit of taxpayer a’s plan x account balance within the meaning of code sec_402 the net_unrealized_appreciation within the meaning of code sec_402 is the difference between the cost_basis attributable to the non-rollover shares and the fair_market_value of the non-rollover shares on the date said shares were distributed to taxpayer a taxpayer a will not therefore under code sec_402 recognize ordinary_income on the portion of the non-rollover shares representing the net_unrealized_appreciation any taxable gain on the subsequent sale of the non-rollover shares’ will be treated as capital_gain income on the sale of a capital_asset held in excess of months to the extent of the original net_unrealized_appreciation regardless of the time period between the date said shares were distributed from plan x and the sale date post-distribution gain in excess of the net_unrealized_appreciation amount will be taxed at the applicable capital_gain rate based on the holding_period of the stock from the distribution date to the sale date with respect to your fourth ruling_request generally a donor will not recognize gain on the contribution of appreciated_property to charity however a donor may recognize gain where there is prearranged plan whereby the donee is under an obligation to enter into transactions involving the donated property that have a benefit to the donor see 697_f2d_473 2d cir affg t c memo donee obligated to sell appreciated stock received from donor and use proceeds to buy donor’s yacht at inflated price in this case there is no indication that there is a prearranged plan involving the crut's disposition of the shares of company m thus with respect to your fourth ruling_request we conclude as follows provided that the trust qualifies as a crut under sec_664 and there is no prearranged plan for the disposition of the shares of stock by the crut taxpayer a will not recognize any immediate taxable_income or capital_gain or loss from the act of contributing stock received from plan x to the crut with respect to your fifth ruling_request code sec_170 permits a deduction for any charitable_contribution to an organization described in sec_170 made within the taxable_year sec_1_170a-1 of the regulations provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in code sec_170 and sec_1_170a-4 of the regulations code sec_170 provides in pertinent part that no deduction is allowed under sec_170 for the value of a remainder_interest transferred in trust unless the trust is a charitable_remainder_annuity_trust or a crutdescribed in code sec_664 code sec_170 provides that a charitable_contribution_deduction will be reduced by the amount of gain which would not have been long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value determined at the time of contribution ie the amount of the charitable_contribution_deduction is limited to basis in the case of ordinary_income_property and short-term_capital_gain property thus the amount of a contribution of long-term_capital_gain property is generally the fair_market_value of that property however sec_170 provides an exception to this rule code sec_170 provides that if a contribution is to or for_the_use_of a private_foundation defined in code sec_509 other than a private_foundation described in sec_170 then the charitable_contribution_deduction will be reduced by the amount of gain which would have been long-term_capital_gain if the property had been sold by the taxpayer at its fair_market_value determined at the time of contribution it should be noted that sec_170 ii does not apply to reduce the deductible amount in the case of certain capital_gain_property that is donated to a private_foundation described in sec_170 code sec_170 provides an exception to the rule_of sec_170 in the case of the contribution of qualified_appreciated_stock which is defined in subparagraph b as stock- i for which as of the date of the contribution market quotations are readily available on an established_securities_market and f l g o ii which is capital_gain_property as defined in code sec_170 code sec_1221 defines a capital_asset as property held by the taxpayer excluding stock_in_trade property_held_primarily_for_sale to customers in the ordinary course of trade_or_business and certain other items not relevant here code sec_170 however provides that the qualified_appreciated_stock exception does not apply if the stock contributed including the aggregate amount of all prior contributions by the donor of stock in the same corporation exceeds percent in value of all of the outstanding_stock in the corporation in the instant case the reduction provided by code sec_170 will not apply regardless of the type of private_foundation that the remainder beneficiary may be because the exception to sec_170 provided by sec_170 applies with respect to taxpayer a the shares contributed to the crut were not stock_in_trade or held primarily_for_sale_to_customers and the shares had been held by taxpayer a for more than one year at the time of contribution therefore assuming that the fair_market_value of the shares of company m at the time of contribution exceeded basis the shares were capital_gain_property within the meaning of sec_170 further the stock of company m has market quotations readily available on an established_securities_market and taxpayer a did not contribute to the crut more than percent in value of all of the outstanding_stock of company m sec_170 of the code provides percentage limitations for the charitable_contribution_deduction of individuals code sec_170 provides that a charitabie contribution to an organization described in sec_170 shail be allowed to the extent that the aggregate of such contributions does not exceed percent of the taxpayer's contribution_base for the taxable_year code sec_170 provides a lower percentage limitation in the case of a contribution to an organization not described in sec_170 the general percentage limitations under code sec_170 are modified under sec_170 and sec_170 if the property contributed is capital_gain_property code sec_170 provides that in the case of a contribution of capital_gain_property to an organization described in sec_170 to which sec_170 does not apply the total amount of contributions of such property which may be taken into account for determining the income_tax deduction shall not exceed percent of the taxpayer's contribution_base for the year code sec_170 provides a lower percentage limitation in the case of a contribution of capital_gain_property to an organization not described in sec_170 tn revrul_79_368 1979_2_cb_109 the service ruled that the deduction allowed for the value of a remainder_interest in property transferred to a crut is subject hk to the percentage limitations set forth in sec_170 where the grantor or a recipient of the crut amount has the power to designate a remainder beneficiary that must be a charitable_organization described in sec_170 but need not be an organization described in sec_170 code sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual code section a provides that the federal gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible code sec_2522 provides that in computing an individual’s taxable_gifts for the calendar_year a deduction shall be allowed for the amount of all gifts to or for_the_use_of certain governmental entities certain corporations organized and operated exclusively for religious charitable scientific literary or educational_purposes and certain other fraternal and veterans’ organizations code sec_2522 provides that where a transfer is made to both a charitable and noncharitable person or entity no deduction shall be allowed for the interest passing to charity unless in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or charitable_remainder_unitrust described in sec_664 code sec_664 as amended by the tax reform act of tra’ defines a charitable_remainder_unitrust generally as a_trust a from which a fixed percentage which is not less than five percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least af percent of the net fair_market_value of such property as of the date such property is contributed to the trust under sec_664 the trust instrument may provide that in lieu of the amount specified in sec_664 the trust may pay the income_beneficiary for any year the lesser_of the income required to be paid under sec_664 and the amount of trust income for the year under code sec_7520 for estate gift and income_tax purposes the value of any annuity any interest for life or term of years or any remainder or reversionary_interest shall be determined under tables prescribed by the secretary and by using an interest rate rounded to the nearest 10ths of percent equal to percent of the federal midterm rate in effect under sec_1274 for the month in which the valuation_date falls if an income estate or gift_tax_charitable_deduction is allowable for any part of the property transferred the taxpayer may elect to use such federal midterm rate for either of the two months preceding the month in which the valuation falls in this case your authorized representative that under the crut language the charitable remainderman of the crut must be an organization described in code sec_170 and code sec_170 if the fair_market_value of the shares of company m at the time of the contribution exceeded basis the shares of company m contributed to the crut were capital_gain_property within the meaning of sec_170 therefore taxpayer a's charitable_contribution_deduction would be limited as provided by sec_170 xc if the shares of company m were not capital_gain_property at the time of the contribution taxpayer a’s charitable deduction would be eligible for the higher percentage limitations of sec_170 thus based on the above facts and representations including the fact that the taxpayer did not contribute more than percent in value in the aggregate of all the outstanding_stock of company m to the crut we conclude with respect to your fifth ruling_request as follows provided that the remainder beneficiary of the crut is an organization described in code sec_170 taxpayer a may take an income_tax charitable deduction for the contribution of the non-rolled over shares of company m stock to the crut equal to the fair_market_value of the stock at the time of the transfer less the present_value of taxpayer a’s and taxpayer b’s retained unitrust_interest taxpayer a’s charitable_contribution_deduction will be reduced as provided by code sec_170 however by any post-distribution appreciation on the company m stock that was not held by taxpayer a for more than one year after distribution from plan x qo provided the remainder beneficiary of the crut is a sec_170 organization and the shares contributed to the crut are capital_gain_property as represented the taxpayer a’s charitable_contribution_deduction would be subject_to the percentage limitations of sec_170 however if the crut’s remainder beneficiary is a sec_170 organization and the shares of company m stock to be contributed to the crut are not capital_gain_property then taxpayer a’s charitable_contribution_deduction would be subject_to the percentage limitations of code sec_170 if the remainder beneficiary of the crut is not a sec_170 organization and the shares of company m contributed to the crut are capital_gain_property then taxpayer a’s charitable_contribution_deduction is subject_to the percentage limitations of cade sec_170 if the remainder beneficiary of the crut is not a sec_170 organization and the shares of company m stock contributed to the crut are not capital_gain_property then taxpayer a’s charitable_contribution_deduction is subject_to the percentage limitations of code sec_170 finally assuming that the crut satisfies the requirements of code sec_664 and the applicable regulations then a gift_tax_charitable_deduction will be allowed for the present vaiue of the remainder_interest which passes to charity that is the present vaiue of the right to receive the trust corpus after the death of the survivor of taxpayers a and b see revrul_79_243 the present_value of this interest is determined in accordance with sec_25_2522_c_-3 of the regulations and code sec_7520 with respect to your sixth ruling_request code sec_1014 provides in general that the basis_of_property in the hands of a person acquiring the property from a decedent or to whom the property passed from a decedent shall if not sold exchanged or otherwise_disposed_of before the decedent's death by such person be the fair_market_value of the property at the time of the decedent’s death sec_1_1014-1 of the regulations provides generally that property_acquired_from_a_decedent includes principally property_acquired_by_bequest_devise_or_inheritance and in the case of a decedent who dies after date property required to be includible in determining the value of decedent's gross_estate code sec_1015 provides generally that for gifts made after date if property was acquired by gift the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for purposes of determining loss the basis shall be the fair_market_value sec_1_1015-1 of the regulations provides in general that in the case of property acquired by gift after date whether by a transfer in trust or uo an otherwise the basis of the property for purposes of determining gain is the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift the same rule applies in determining loss unless the basis adjusted in accordance with code sec_1016 and sec_1017 is greater than the fair_market_value of the property at the time of the gift market vaiue at the time of the gift in such case the basis for determining loss is the fair code sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the internal_revenue_code such property has for purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his or her hands as it would have in the hands of such other person code sec_1015 provides generally that the basis_of_property acquired by a transfer in trust shall be the same as it would be in the hands of the grantor with adjustments for gain_or_loss recognized in this case it has been represented that the crut acquired the non-rolled over shares of company m stock by gift accordingly with respect to your sixth ruling_request we conclude as follows the basis of the non-rollover shares in the hands of the crut’s trustee will be determined in accordance with code sec_1015 and sec_1_1015-1 of the regulations however upon taxpayer a's death all or a portion of the value of the crut property will be includible in taxpayer a's gross_estate for estate_tax purposes see revrul_76_273 1976_2_cb_268 to the extent the crut is included in taxpayer a's gross_estate the basis of the non- rollover shares will be determined in accordance with code sec_1014 and sec_1_1014-1 of the regulations to the extent that code sec_1015 and sec_1_1015-1 apply then code sec_1223 will apply so that the crut’s holding_period in the stock of company m will include taxpayer a’s holding_period with respect to your seventh ruling_request code sec_664 provides that a crut for any taxable_year is not subject_to any_tax imposed by subtitle a unless the trust for the year has unrelated_business_taxable_income within the meaning of code sec_512 determined as if part iii of subchapter_f applied to the trust thus assuming the trust qualifies as a crut under code sec_664 the gain from the trust’s sale of non-rolled over stock will not be subject_to tax under code sec_664 if the trust does not have any unrelated_business_taxable_income in the year of the sale thus with respect to your seventh ruling_request we conclude as follows yoy the gain from any subsequent sale by the crut of the non-rollover stock will be exempt from immediate direct taxation to either the crut assuming the crut does not have any unrelated_trade_or_business income in the year_of_sale or to taxpayers a and b the amount of any gain to the extent of the nua from the sale of the non-rollover shares of company m stock will be characterized as capital_gain income from the sale of a capital_asset held in excess of months for purposes of the distribution characterization rules described in code sec_664 and income_tax regulation sec_1_664-1 gain in excess of the nua will be characterized according to the holding_period from the date of distribution from plan x to the date of sale this letter_ruling is based on the assumption that plan x is and will be qualified under code sec_401 and its trust tax-exempt under code sec_501 at all times relevant thereto it is also based on the assumption that the crut referenced herein will meet the requirements of code sec_664 at alt times relevant thereto it is also based on the assumption that all of the representations made with respect thereto are true this ruling is directed only to the taxpayer who requested it code sec_61 k provides that it may not be used or cited by others as precedent copies of this ruling have been sent to your authorized representatives pursuant to a power_of_attorney on file in this office ae shouid you have any questions concerning this letter_ruling please contact of my staff at sincerely yours ety swieea manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice ce
